Citation Nr: 0606213	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to service connection for a bilateral shoulder 
disorder.

Entitlement to service connection for residuals of a cold 
injury to the left hand.

Entitlement to a compensable initial rating for residuals of 
a left hand injury.

Entitlement to a compensable initial rating for recurrent 
ingrown toenails.

Entitlement to a compensable initial rating for allergic 
rhinitis.

Entitlement to a compensable initial rating for residuals of 
a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from November 1980 through 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  That decision granted 
service connection for residuals of a left hand injury, 
recurrent ingrown toenails, allergic rhinitis, and residuals 
of a left foot injury, and assigned an initial noncompensable 
rating for each disorder.  In addition, the October 2001 
decision denied entitlement to service connection for a 
bilateral shoulder disorder and residuals of a cold injury to 
the left hand.  The claim has since come under the 
jurisdiction of the Salt Lake City, Utah, RO.

The Board remanded the claims in June 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not have a currently diagnosed bilateral 
shoulder disorder, or a currently diagnosed left hand 
disorder that may be attributed to residuals of a cold 
injury.

3.  The evidence does not reasonably show that residuals of a 
left hand injury, with objective findings related to the left 
fifth digit, is manifested by ankylosis or a functional loss 
equivalent to amputation of that digit.

4.  Bilateral ingrown toenails of the great toes are not 
productive of exfoliation, exudation or itching of an exposed 
surface or extensive area and does not affect at least 5 
percent, but less than 20 percent, of the entire body or 
exposed area affected, and does not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12 month period.

5.  The evidence of record does not reasonably show that 
allergic rhinitis is manifested by greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.

6.  The evidence of record reasonably shows that, while the 
residuals of a left foot injury are not productive of a 
moderate foot injury, there is x-ray evidence of post-
traumatic arthritis of the left navicular bone. 


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a cold injury to the left hand were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Residuals of a left hand injury are not compensable 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2001 & 2005).

4.  Bilateral ingrown toenails are not compensable according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2002 & 2005).

5.  Allergic rhinitis is not compensable according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2005).

6.  Residuals of a left foot injury are 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010 and 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issues.  The communications, such as a letter from the RO 
dated in June 2004, provided the veteran with an explanation 
of what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The SOC and SSOC advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing the claims have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Bilateral Shoulder Disorder and
Residuals of a Cold Injury to the Left Hand

Factual Background

Service medical records reflect complaints of left shoulder 
pain in October 1988.  An x-ray of the left shoulder was 
interpreted as being normal.  A January 1989 service medical 
record reported continued complaints of left shoulder pain.  
A January 2000 service medical record noted that the veteran 
reported "frostnip" on his left hand.  He reported a cold 
injury to the first three digits of his left hand.  It was 
noted that no examination was conducted.  A July 2000 service 
medical record indicated that the veteran complained of right 
shoulder pain.  The diagnosis was biceps tendinitis.  No 
other service medical records reflect complaints, findings or 
treatment associated with either shoulder or a cold injury to 
the left hand.

A June 2001 VA fee basis examination report noted that the 
veteran reported degenerative joint disease of the shoulders 
and frost damage to the left hand.  The examiner noted that 
there was no pathology to render a diagnosis for the 
bilateral shoulders.  He indicated that the veteran suffered 
brief exposure to cold, but there was no sustained pathology 
or complications noted as being associated with the left 
hand.

The claims were remanded in June 2004 with instructions to 
schedule the veteran for a new VA examination.

A December 2004 VA examination report indicated that the 
claims folder was reviewed.  The veteran reported cold 
injuries to the first three fingers of his left hand.  He 
also complained of continued pain in both shoulders.  The 
examiner noted that the right and left shoulder examinations 
were normal.  He also stated that the examination of the left 
hand was normal.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

A review of the clinical evidence indicates that the veteran 
does not have a currently diagnosed bilateral shoulder 
disorder.  In addition, he does not have a currently 
diagnosed left hand disorder that is associated with a cold 
injury during service.  Both the June 2001 and December 2004 
VA examination reports noted that the veteran's shoulder and 
left hand examinations were normal.  In the absence of 
clinical diagnoses, service connection for a bilateral 
shoulder disorder and for residuals of a cold injury to the 
left hand is denied.

III.  Compensable Initial Rating for Residuals of a Left Hand 
Injury

Factual Background

Service medical records indicate that the veteran reported 
injuring his left hand while moving furniture in February 
1985.  A contusion was noted, but there was no evidence of 
fracture.  A January 2000 service medical record reported 
that the veteran jammed his left index finger.

A June 2001 VA fee basis examination report noted that the 
veteran complained of pain and stiffness in the left hand.  
An x-ray of the left hand was interpreted as showing mild 
subluxation of the distal interphalangeal joint of the left 
fifth digit, which was presumed to be post-traumatic.  On 
examination, the left hand was normal in outline and 
symmetric in form and function with the right.  There was no 
heat, redness or tenderness around the joints.  Sensation and 
vascularity were undisturbed.  The range of motion of the 
finger joints was within normal limits, without pain, 
weakness or incoordination.

The claim was remanded in June 2004 with instructions to 
schedule the veteran for a new VA examination.

A December 2004 VA examination report indicated that the 
examiner reviewed the claims folder.  The veteran reported 
difficulty grasping items in his left hand.  He also 
complained of weakness with overuse.  The examiner noted that 
the veteran was right handed.  On examination, there were no 
joint symptoms.  There was no joint pain, and no loss of 
motion in the joints.  All digits on the left hand were 
normal with no tenderness, erythema, or swelling.  All ranges 
of motion were normal.  Grip strength and sensation were 
normal.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that during the course of this appeal, VA 
revised Diagnostic Codes 5216-5230, which pertain to 
ankylosis and limitation of motion of fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. VAOPGPREC 7-2003 (November 19, 2003).

The revisions became effective on August 26, 2002.  Under the 
version in effect until August 26, 2002, Diagnostic Code 5227 
applied to ankylosis of any finger other than the thumb, 
index finger or middle finger, that is, the ring finger or 
little finger.

Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the ring or little finger.  The note following 
that code indicated that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under Diagnostic 
Code 5155.

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal (MP) joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal (PIP) joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.

The note that follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.


Analysis

First, the Board has considered the rating criteria 
applicable for rating residuals of a left hand injury under 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001 and 2005), 
which pertain to ankylosis of the little finger.  Under both 
the old and the new rating criteria for ankylosis of the 
fifth digit of either hand, ankylosis- unfavorable or 
favorable-is rated as noncompensably disabling.  Thus, this 
code does not provide a basis for assigning a higher rating.  
(Extremely unfavorable ankylosis, which contemplates all 
joints of the finger being in extension or extreme flexion, 
or with rotation and angulation of bones, is ratable as 
amputation, but, as noted above, such a problem is not 
evident in the veteran's case. He has only one joint 
affected, and it is noted that range of motion is normal.)

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling.  A higher 
rating is also not warranted under this code.

The Board therefore finds that a compensable rating is not 
warranted, even with consideration of the effects of pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

IV.  Compensable Initial Rating for Ingrown Toenails

Factual Background

Service medical records indicate that the veteran was treated 
for ingrown toenails on both great toes periodically 
beginning in March 1981.  Ingrown toenails were surgically 
repaired in December 1993, May 1998, and September 1996.

A June 2001 VA fee basis examination report noted that the 
veteran reported wearing shoes without difficulty.  The 
examiner noted that both toenails had been removed over time.  
On examination, the right great toenail had resumed its 
original and normal appearance.  The left great toenail was 
largely discolored, but resumed its normal form and function.

The claim was remanded in June 2004 with instructions to 
schedule the veteran for a new VA examination.

A December 2004 VA examination report noted that the examiner 
had reviewed the veteran's claims folder.  The veteran 
reported that he occasionally got ingrown toenails on his 
right and left great toes.  He stated he did not have any 
ingrown toenails at that time.  On examination, neither great 
toenail was tender or ingrown at that time.

Criteria

The Board notes that the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
skin disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7813 which contains the criteria under which 
the veteran's skin disorder has been rated.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. VAOPGPREC 7-2003 (November 19, 2003).

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
may be rated under the criteria for eczema. 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002 and 2005).

Under the criteria in effect prior to August 30, 2002, eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area warranted a noncompensable 
rating; eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area warranted a 10 
percent evaluation; eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warranted 
a 30 percent evaluation; and eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warranted 
a 50 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).

Under the revised Diagnostic Code 7806, a 10 percent rating 
is warranted if at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. A 50 percent 
rating is warranted if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

Analysis

After considering the pertinent evidence, the Board finds 
that the service-connected skin disorder is not shown to be 
productive of what could accurately be characterized as 
eczema with exfoliation, exudation or itching involving an 
exposed surface or extensive area, such as would meet the 
schedular criteria for a 10 percent rating under Diagnostic 
Code 7806, as effective prior to August 30, 2002.  The 
veteran has not reported itching pain or rash.  No 
significant disfigurement is demonstrated.

As the condition is only clinically noted to affect the 
toenails, it does not affect at least 5 but less than 20 
percent of the entire body or at least 5 but less than 20 
percent of exposed areas such as would be necessary to meet 
the criteria for a 10 percent under the revised version of 
Diagnostic Code 7806.  In addition, the evidence of record 
does not suggest that the disorder has required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  The veteran 
has not reported using any medication for his toenails.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating for bilateral ingrown toenails 
are not met under either the old or the new rating criteria.  
In addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

V.  Compensable Initial Rating for Allergic Rhinitis

Factual Background


Service medical records reflect recurrent treatment for upper 
respiratory infections, allergic rhinitis, and sinusitis 
since December 1981.

A June 2001 VA fee basis examination report noted that the 
veteran complained of recurrent tearing eyes, runny nose and 
pressure on the front of the skull area.  He indicated that 
the conditions are worse in spring and fall and some 
medications have been helpful.  On examination, there was no 
sinus tenderness and both nostrils were free.  Sinus x-rays 
were interpreted as being normal.  The examiner noted that 
the veteran's symptoms were managed with medication.

A March 2004 letter from the veteran's private physician 
noted that the veteran had a history of nasal airway 
obstruction with inferior turbinate hypertrophy.  He stated 
that there were no obvious polyps.

The claim was remanded in June 2004 with instructions to 
schedule the veteran for a new VA examination.

A July 2004 private sinus x-ray was interpreted as showing 
moderate nasoseptal deviation.  It was noted that there was 
minimal mucosal thickening seen in the ethmoidal sinuses, and 
the remaining sinuses were clear.

A December 2004 VA examination report indicated that the 
veteran complained of hay fever and a runny nose.  On 
examination, there was no evidence of significant nasal 
congestion or drainage.

Criteria

Under the schedular criteria, evidence of allergic or 
vasomotor allergic rhinitis without polyps but with greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  Evidence of allergic or 
vasomotor allergic rhinitis with polyps will result in the 
assignment of a 30 percent disability rating.  Id.

Analysis

Clinical evidence of record does not reflect that the 
veteran's nasal passages are obstructed to any degree.  The 
June 2001 VA fee basis examination noted that both nostrils 
were free, and sinus x-rays, taken in conjunction with the 
examination, were interpreted as being normal.  The December 
2004 VA examination report noted there was no evidence of 
significant nasal congestion or drainage.  In the absence of 
clinical evidence reflecting a greater than 50 percent 
obstruction of both nasal passages or a complete obstruction 
of one side, a compensable rating is not warranted at this 
time.  In addition, the evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.

VI.  Compensable Initial Rating for Residuals of a Left Foot 
Injury

Factual Background

Service medical records indicate that the veteran was treated 
for a dislocation injury to the left 5th toe, which was 
confirmed by x-ray findings, in December 1981.  In February 
1982 he injured his 4th left toe.  In July 1982 he injured 
the 2nd and 3rd toes of his left foot.  In November 1990 he 
sustained fracture to the medial tuberosity of the navicular 
bone of the left foot, and underwent surgical repair.

A June 2001 VA fee basis examination report noted that the 
veteran reported multiple foot injuries during service.  He 
stated that he still finds walking on hard floor difficult.  
On examination, there was a 5-centimeter scar on the medial 
side of left foot that was well-healed and symmetric.  There 
was no heat, redness, tenderness, or lack of stability or 
endurance.  There were no calluses to indicate unusual 
pressure points.  There was no valgus deviation of the first 
toes.  Movement was not compromised.  Arches were present.  
Inversion and eversion of the left foot were equal to that of 
the right foot.  No sensory or vascular disturbance was 
identified.  There was some swelling and redness of the left 
5th toe.  There was no acute tenderness of the left 5th toe, 
and movements were normal.

An undated letter from the veteran's private podiatrist noted 
that x-rays of the left foot were interpreted as showing 
exostosis of the left medial navicular with some joint space 
narrowing and the beginning signs of traumatic arthritis.

The claim was remanded in June 2004 with instructions to 
schedule the veteran for a new VA examination.

A December 2004 VA examination report noted that the claims 
folder was reviewed.  The veteran complained of pain in the 
left foot.  On examination, the toes appeared to be normal.  
There was no inflammation, no swelling, no erythema, and no 
focal tenderness.  There was full range of motion of the 
digits and ankle.  There was no loss of motion evident.  He 
had normal weightbearing stance and normal gate.  There was 
no focal tenderness of the left foot.

Criteria

For other foot injuries, a 10 percent rating is assigned for 
a moderate injury.  If moderately severe, a 20 percent rating 
is appropriate.  If the foot injury is severe a 30 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98 (August 14, 1998).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Analysis

The clinical evidence of record does not demonstrate that 
residuals of the veteran's left foot injury during service 
have resulted in a moderate injury so as to warrant a 
compensable rating under Diagnostic Code 5284.  The December 
2004 VA examination noted that there was full range of motion 
of the digits and ankle.  Weightbearing stance and gait were 
also noted to be normal.  Accordingly, the evidence does not 
indicate that the veteran's left foot injury is productive of 
such symptoms that it may be considered moderate under the 
schedular criteria.  However, the Board notes that the 
veteran's private podiatrist has reported that x-rays of the 
veteran's left foot have been interpreted as showing the 
beginning signs of traumatic arthritis.  As the traumatic 
arthritis has been supported by x-ray findings, a rating of 
10 percent, but no more, is warranted under Diagnostic Code 
5010.  It is again pointed out, in this regard, that the 
veteran has essentially full range of motion of the foot 
structure, and the 10 percent rating is being assigned based 
on joint involvement.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

VII.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the disorders at issue alone have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for residuals of a cold 
injury to the left hand is denied.

Entitlement to a compensable initial rating for residuals of 
a left hand injury is denied.

Entitlement to a compensable initial rating for recurrent 
ingrown toenails is denied.

Entitlement to a compensable initial rating for allergic 
rhinitis is denied.

Entitlement to an initial rating of 10 percent for residuals 
of a left foot injury is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


